Citation Nr: 1725711	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board remanded this case for additional development in March 2015.  During the course of the remand, the issue of service connection for depression was granted in a January 2017 rating decision, and is no longer in appellate status.


FINDING OF FACT

In a May 2017 written statement, along with the Veteran's name and claims file number, the Veteran's representative noted that he wanted to withdraw his appeal for any pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating higher than 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In a written statement dated in May 2017, along with the Veteran's name and claims file number, the Veteran's representative noted that he wanted to withdraw his appeal for any pending issues, which included the issue of a rating higher than 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue.  

Because the Veteran has withdrawn his appeal as to the issue of an increased rating for higher than 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.





							(Continued on the next page)

ORDER

The appeal is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


